[LETTERHEAD OF MCGUIREWOODS LLP] July 1, 2011 VIA EDGAR Securities and Exchange Commission treet, NE Washington, D.C.20549 RE: Park Sterling Corporation common stock Ladies and Gentlemen: On behalf of Park Sterling Corporation, a North Carolina corporation (the “Registrant”), and pursuant to the Securities Act of 1933, as amended (the “Act”), we are transmitting herewith for filing with the Securities and Exchange Commission (the “Commission”) the Registrant’s Amendment No. 1 to Registration Statement on Form S-4 (File No. 333-174041), with exhibits. Please call the undersigned at 704.343.2174 or Knut L. Nodeland at 704.343.2185 if you have any questions with respect to this filing. Very truly yours, /s/ P. Christian Scheurer P. Christian Scheurer PCS/cws
